                  Case 1:19-cv-03377-LAP Document 103 Filed 12/23/19 Page 1 of 1



                                                                                          Christian G. Kiely
                                                                                          E-mail: ckiely@toddweld.com




                                                       December 23, 2019
   VIA ECF

   Honorable Loretta A. Preska
   United States District Court
   Southern District of New York
   500 Pearl Street
   New York, NY 10007-1312

           Re:      Giuffre v. Dershowitz
                    Case No.: 19-cv-03377-LAP

   Dear Judge Preska:

            I write on behalf of Defendant and Counterclaim Plaintiff Alan Dershowitz in response to the
   letter submitted by Charles J. Cooper on December 20, 2019 (ECF No. 98). Mr. Dershowitz intends to
   oppose Plaintiff’s Motion for Leave to Amend her Complaint, and will do so by January 17, 2020, in
   accordance with the Stipulation and Order dated November 26, 2019 (ECF No. 95). We are mindful of
   the Court’s comments made at the Rule 16 conference on December 2, 2019, and assure the Court that
   Mr. Dershowitz’s opposition will be limited to legal defects in the proposed amended complaint which
   render the amendment futile.




                                                       Respectfully submitted,


                                                       _/s/ Christian G. Kiely_
                                                       Christian G. Kiely

   CGK/md

   cc:     All counsel of record, via ECF




Todd & Weld LLP • Attorneys at Law • One Federal Street, Boston, MA 02110 • T: 617.720.2626 • F: 617.227.5777 • www.toddweld.com
